11 N.Y.2d 1109 (1962)
In the Matter of the Arbitration between Minerals and Chemicals Philipp Corp., Respondent, and Panamerican Commodities, S. A., Respondent. World Commerce Corporation, S. A., Appellant.
Court of Appeals of the State of New York.
Submitted June 11, 1962.
Decided July 6, 1962.
James H. Halpin for motion.
A. Vernon Carnahan opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.